Title: From Thomas Jefferson to Henry Middleton, 11 September 1792
From: Jefferson, Thomas
To: Middleton, Henry



Dear Sir
Monticello Sep. 11. 1792.

I received, during a visit to this place, the letter of June 1. with which you honored me, and now inclose you letters to our diplomatic gentlemen abroad, and also to Mr. Littlepage, whom you may possibly meet with tho’ you should not go to Warsaw. These gentlemen will certainly procure you the letters which may be of use in the particular countries to which you may determine to go. I put the present, as you desire, under cover to Mr. Edwd. Rutledge, and have only to add my wishes that you may have a safe and agreeable tour, with perfect health, and also assurances of the esteem & attachment of Dear Sir Your most obedient & most humble servt

Th: Jefferson

